Citation Nr: 0118874	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for respiratory 
disorders, claimed as secondary to use of tobacco products in 
service.  

2.  Entitlement to service connection for esophageal cancer.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1944.  

This matter arises from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board notes that the veteran originally filed 
claims for service connection for esophageal cancer and for 
COPD, claimed as secondary to the use of tobacco products.  
Because of the law which precludes granting of benefits for 
diseases or causes of death claimed as the result of the use 
of tobacco products, it is necessary to separate the issues 
and address the issue involving disability claimed as due to 
use of tobacco products first.  The issues involving 
entitlement to service connection for esophageal cancer and 
for COPD will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal involving entitlement to 
service connection for respiratory disorders claimed as 
secondary to the use of tobacco products has been identified 
and obtained by the RO.  

2.  The veteran's claim for service connection for 
respiratory disorders, claimed as secondary to the use of 
tobacco products, was received after June 9, 1998.  



CONCLUSION OF LAW

Service connection for respiratory disorders, claimed as 
secondary to the use of tobacco products, is denied as a 
matter of law.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Internal 
Revenue Service restructuring and Reform Act of 1008, Pub. L. 
No. 105-206, 112 Stat. 685, 865-66 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that he became addicted to 
nicotine in service, and that he subsequently incurred 
esophageal cancer and COPD as a result of his smoking which 
began in service.  He has maintained that while serving with 
the Army Air Forces as a B-17 tail gunner in World War II, he 
was encouraged to smoke cigarettes, that he did not smoke 
prior to entering service, and that after service he was 
unable to stop smoking.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2000); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

As a preliminary matter, the Board observes that on July 22, 
1998, the President of the United States signed into law the 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 856-66 (1998), to 
be codified as amended at 38 U.S.C. § 1103.  In substance, 
the new statute prohibits the granting of service connection 
for diseases or causes of death based upon the use of tobacco 
products in claims filed on or after June 9, 1998.  In the 
present case, the veteran's claims for service connection 
based on the use of tobacco products were filed in November 
and December 1999, well after the deadline for filing of such 
suits.  The Board concludes, therefore, that as a matter of 
law, the veteran is precluded from pursuing claims for 
entitlement to benefits or for service connection for 
disabilities incurred as a result of the use of tobacco 
products in service.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
of the issue before the Board, the claim must be denied 
because of lack of entitlement under the law).  The veteran's 
appeal, to the extent that his claims are based upon 
disability due to the use of tobacco products, must therefore 
be denied.  


ORDER

Entitlement to service connection for respiratory disorders, 
to include as secondary to the use of tobacco products is 
denied.  


REMAND

As noted, the veteran has claimed entitlement to service 
connection for esophageal cancer and for COPD, secondary to 
the use of tobacco products.  His claims for service 
connection based on disability incurred as a result of the 
use of tobacco products have been denied as a matter of law.  
However, notwithstanding the applicable laws pertaining to 
recovery based on claims involving the use of tobacco 
products, the veteran would not be precluded from pursuing 
claims for service connection on a direct basis.  In that 
regard, the veteran has filed claims for service connection 
for COPD and for esophageal cancer.  The medical evidence 
submitted in support of his claim, consisting of 
contemporaneous clinical treatment records clearly shows that 
he has been diagnosed with those disorders.  However, the 
record does not disclose that he has been afforded a VA 
rating examination to determine the etiology of the diagnosed 
COPD and the esophageal cancer.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Specifically, after obtaining any 
outstanding medical treatment records pertaining to the 
diagnosed COPD and esophageal cancer, the veteran should be 
scheduled to undergo a VA rating examination in order to 
determine the etiology of those disorders.  Then the RO 
should, after ensuring that all notice and duty to assist 
requirements set forth under the VCAA have been met, 
adjudicate the veteran's claims on the basis of all evidence 
presented.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran, 
and after securing any necessary 
authorization, should obtain and 
associate with the claims file any 
clinical treatment records pertaining to 
his diagnosed esophageal cancer and COPD 
not currently of record.  If no 
additional treatment records are 
identified or are otherwise unavailable, 
the RO should so indicate.  It is not 
necessary to obtain duplicate copies of 
clinical treatment records already 
associated with the claims file.  

3.  The veteran should be scheduled to 
undergo a VA medical examination, 
conducted by the appropriate specialist, 
to determine the nature and etiology of 
his diagnosed esophageal cancer and COPD.  
Any and all necessary studies and/or 
tests should be performed.  The veteran's 
claims file must be made available to the 
examiner for review in advance of the 
scheduled examination.  Specifically, the 
examiner is requested to indicate the 
etiology of any diagnosed esophageal 
cancer and COPD, and to indicate whether 
those disorders, if present, were 
incurred as a result of the use of 
tobacco products, or were otherwise 
incurred in service.  Any medical 
opinions offered should be reconciled 
with all other relevant medical opinions 
of record.  In addition, the examiner 
should include full rationale for all 
opinions offered in the typewritten 
examination report.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to service connection for 
esophageal cancer and for COPD on the 
basis of all available evidence.  If the 
benefits sought are not granted, the 
veteran and his service representative 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for additional 
review.  

The purpose of this REMAND is to afford the veteran due 
process of law, and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



